DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Sept. 07, 2021 has been entered. Applicant's amendments/remarks have been fully considered.

Allowable Subject Matter
2.	Claims 1-12 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-11 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…defining a mapping between the different operating points of the individual photovoltaic generators and virtual operating points of a standard generator; determining the virtual operating points of the standard generator corresponding to the different operating points of the individual photovoltaic generators based on the mapping; determining a characteristic curve of the standard generator from the virtual operating points of the standard generator; determining a maximum of the characteristic curve; and determining the maximally possible system power at the point in time from the maximum of the characteristic curve of the standard generator.” as set forth in the claims.

Claim 12 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…the controller is configured to: define a mapping between the different operating points of the individual photovoltaic generators 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849